  Case 2:20-cv-08705-GW-AFM Document 18 Filed 11/20/20 Page 1 of 3 Page ID #:439

                                                                                              REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-8705-GW-AFMx                                            Date      November 20, 2020
 Title             Abelardo Martinez, et al. v. Perrigo Co. PLC




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER REMANDING CASE FOR LACK OF
                                                    SUBJECT MATTER JURISDICTION; VACATING
                                                    DATES


         The Complaint in this action contains a single claim for relief for violation of California’s Unruh
Civil Rights Act (“Unruh”). Yet, defendant Perrigo Company PLC (“Defendant”) removed the case
from Los Angeles County Superior Court, asserting this Court’s federal question jurisdiction over the
action. Based on the Court’s sua sponte review of subject matter jurisdiction, see Arbaugh v. Y&H
Corp., 546 U.S. 500, 514 (2006), and a review of the parties’ papers on a forthcoming motion to
remand, the Court will remand the action to state court, and vacate the November 30, 2020 hearing date
set for that motion to remand along with all other future dates set in this action.

        Although plaintiffs Abelardo Martinez and Dominick Martin (“Plaintiffs”) certainly mention in
their Complaint that a violation of the Americans with Disabilities Act (“ADA”) can constitute a
violation of Unruh, see Complaint ¶ 3, and assert that Unruh is “also” violated here because of a
violation of the ADA, see id. ¶ 27, their sole claim is clearly based upon violation of a California statute.
They may prevail on that claim without necessarily relying on the ADA for a violation of Unruh. See id.
¶¶ 24-26. As such, there plainly is no federal question jurisdiction here under the prevailing test in such
circumstances. See Rains v. Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996) (“When a claim can
be supported by alternative and independent theories – one of which is a state law theory and one of
which is a federal law theory – federal question jurisdiction does not attach because federal law is not a
necessary element of the claim.”); see also Nev. v. Bank of Am. Corp., 672 F.3d 661, 674-75 (9th Cir.
2012); Castillo v. Tamara Mellon Brand, Inc., No. CV 19-10466-GW-MRWX, 2020 WL 703693 (C.D.
Cal. Feb. 10, 2020); Phillips & Stevenson, RUTTER GROUP PRAC. GUIDE, FEDERAL CIV. PRO.
BEFORE TRIAL (The Rutter Group 2020), ¶¶ 2:592, 2:2527, 2:2561, 2:2567.

                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
  Case 2:20-cv-08705-GW-AFM Document 18 Filed 11/20/20 Page 2 of 3 Page ID #:440

                                                                                           REMAND / JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-8705-GW-AFMx                                             Date     November 20, 2020
 Title          Abelardo Martinez, et al. v. Perrigo Co. PLC

        Nor are Plaintiffs under any obligation to commit, in this Court, to only proceeding by way of a
purely Unruh-based theory once they return to state court. Were that the case, the Rains rule would be
of no force, because anytime a state court plaintiff mentioned federal law as merely one avenue – as
opposed to a necessary avenue – for prevailing upon a claim, a federal court – otherwise lacking subject
matter jurisdiction – could force the plaintiff to entirely abandon that theory. This court simply does not
believe that any federal district court taking a different approach on this particular question is acting
within the confines of its power.

       Plaintiffs, as the master of their Complaint, were entitled to state a claim only under Unruh, even
though they might also have attempted to state a claim directly under the ADA. Defendant has not
succeeded in finding a way to persuade the Court otherwise. The Court lacks subject matter jurisdiction
over the action.

        It is worth mentioning here that this Court ruled in exactly this same manner in the matter of
Licea v. Chegg, No. 2:20-cv-08615-GW (RAOx), on October 23, 2020. Defense counsel in this action –
indeed, all counsel in this action – are the same as in Licea. While this matter was removed to this
Court prior to this Court’s remand ruling in Licea, Defendant’s Opposition brief was filed after the
remand order in Licea. Plaintiffs cited Licea in their motion. Yet, Defendant failed to even mention the
ruling in its Opposition brief.

         In addition, Defendant makes several statements in its Opposition brief that are either misleading
or simply false. See, e.g., Docket No. 10, at 16:2-3 (“Plaintiffs seek injunctive relief and their Unruh
Act claim is based exclusively upon violations of the ADA.”). It plays fast-and-loose with the phrase
“this Court,” at least suggesting that plaintiffs in other cases have made statements to this judicial
officer, when what Defendant actually means is statements made in proceedings before other judges in
this District. See, e.g., id. at 3:11, 4:20. Defendant also makes significant representations about how
federal question jurisdiction is assessed – at least in its view – with no supporting citation to authority.
See, e.g., id. at 9:19-23 (“In sum, this Court has original jurisdiction over Plaintiffs’ claim for injunctive
relief because it is identical to the relief he [sic] could obtain under the ADA. To hold otherwise would
be to enable states to deprive Article III courts of matters that would otherwise be under their
jurisdiction, which is forbidden by the Supremacy Clause.”) (emphasis added).

        The Court will not sua sponte sanction Defendant or its counsel in connection with these
statements or tactics (or in connection with the refusal to come to terms with the Licea ruling), as
Plaintiffs request in their Reply brief. However, should Defendant’s counsel continue to remove cases
from state court to this Court that do not differ from the pleading approach taken in cases such as this
one and Licea, and in the absence of controlling or exceedingly persuasive (and new) authority

                                                                                                :
                                                            Initials of Preparer   JG
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 3
  Case 2:20-cv-08705-GW-AFM Document 18 Filed 11/20/20 Page 3 of 3 Page ID #:441

                                                                                         REMAND / JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-8705-GW-AFMx                                          Date      November 20, 2020
 Title          Abelardo Martinez, et al. v. Perrigo Co. PLC

supporting such a maneuver in a case involving the exact same pleading approach in an Unruh Act case,
the case for sanctions and/or awards of attorney’s fees against at least Defendant’s counsel becomes
very strong.

        The hearing set for November 30, 2020, and all other future dates in this action are vacated, and
the action is remanded to Los Angeles County Superior Court.

         It is so ordered.




                                                                                             :
                                                          Initials of Preparer   JG
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 3 of 3
